DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.-
The previous restriction has been withdrawn. Claims 2 and 8-12 have been rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sandra Katz on 7/21/21.  In additional to the examiner’s amendment of 6/29/21, please enter the following amendment
Claim 1, line 3, insert “sulfone” between “polyether” and “having”.
Cancel claims 8 and 11.
Claim 21, line 3, delete “or –CO-“; line 2, “sulfone” between “polyether” and “has”.
	
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766